

Exhibit 10.55


EXECUTION VERSION


Third Amended and Restated Annex I.A
Amended and Restated Additional Supplemental Terms and Conditions


This Third Amended and Restated Annex I.A (this “Annex”), dated as of May 28,
2020, (i) amends and restates that Second Amended and Restated Annex I.A, dated
as of December 19, 2019 (the “Prior Annex”), which amended and restated that
Amended and Restated Annex I.A, dated as of July 31, 2019 and (ii) forms a part
of the TBMA/ISMA Master Repurchase Agreement (September 1996 Version), dated as
of December 19, 2018 (together with each other annex, the “Agreement”) between
BARCLAYS BANK PLC (“Barclays” or “Buyer”) and AG MIT, LLC (“Seller”), but shall
only apply to Transactions between Buyer and Seller (as defined herein) as
contemplated by the terms hereof. For purposes of this Annex, “Margin Deficit”
and “Margin Excess” mean any Margin Deficit or Margin Excess, as applicable,
arising solely with respect to Transactions between Buyer and Seller as
contemplated by the terms of this Annex. The Facility shall be full recourse as
to Seller and Guarantor. Capitalized terms used but not defined in this Annex
shall have the meanings ascribed to them in the Agreement.


1.Inconsistency. In the event of any inconsistency between the terms of the
Agreement and this Annex, this Annex shall govern.


2.Definitions. Paragraph 2 of the Agreement is hereby amended to add the
following definitions and, in any case where the definition already exists in
Paragraph 2, the definition is deleted in Paragraph 2 in its entirety and
replaced with the following:


“<12 Re-Performing Loan”: With respect to any date of determination, a First
Lien Re-Performing Loan with respect to which (a) the scheduled monthly payment
due thereon is contractually current (using the MBA methodology) as of the
Applicable Cut-Off Date and (b) the scheduled monthly payment due thereon have
been contractually current (using the MBA methodology) during each of the two
(2) to ten (10) monthly periods immediately preceding such Applicable Cut-Off
Date.


“12+ Re-Performing Loan”: With respect to any date of determination, a First
Lien Re-Performing Loan with respect to which (a) the scheduled monthly payment
due thereon is contractually current (using the MBA methodology) as of the
Applicable Cut-Off Date and (b) the scheduled monthly payment due thereon have
been contractually current (using the MBA methodology) during each of the eleven
(11) to twenty-two (22) monthly periods immediately preceding such Applicable
Cut-Off Date.


“24+ Re-Performing Loan”: With respect to any date of determination, a First
Lien Re-Performing Loan with respect to which (a) the scheduled monthly payment
due thereon is contractually current (using the MBA methodology) as of the
Applicable Cut-Off Date and (b) the scheduled monthly payment due thereon have
been contractually current (using the MBA methodology) during each of the
twenty-three (23) or more monthly periods immediately preceding such Applicable
Cut-Off Date.


“Affiliate”: With respect to Barclays, means another entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such party. For purposes of this definition, the
term “control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of an entity, whether
through the ability to exercise voting power, by contract or otherwise. Without
limiting the generality of the foregoing, an entity shall be deemed to be
controlled by another entity if such other entity possesses, directly or
indirectly, the power to elect a majority of the board of directors or
equivalent body of the first entity. Notwithstanding the foregoing, “Affiliate”
with respect to Seller or Guarantor as used in this Annex shall only include
Guarantor and its Subsidiaries (including, for the avoidance of doubt, the Legal
Title Trust, any Pass-Through Trust and the Trust).


“Applicable Cut-Off Date”: With respect to the determination of a Re-Performing
Loan’s Product Type, the last day of the month immediately preceding the date of
determination of such Re-Performing Loan’s Product Type.


“Asset Sale Notice”: The written notice delivered by the Program Manager via
email to the Trustee of the Legal Title Trust, the Participation Agent and Buyer
not less than two (2) Business Days prior to the settlement of the related sale
or disposition, instructing such Trustee to effect the sale of the Underlying
Assets identified therein and




--------------------------------------------------------------------------------



the Participation Agent to promptly deposit the related sale proceeds into the
related Sub-Participation Interest Account (as defined in the Participation
Agreement) in accordance with the Participation Agreement.


“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. § 101
et seq, as amended.


“BCAT 2018-20PT Pass-Through Trust Agreement”: The Trust Agreement with respect
to BCAT 2018- 20PT, dated as of December 21, 2018, by and among the Program
Manager, the Depositor, the Trustee and the Securities Administrator, as
amended, restated, supplemented or otherwise modified from time to time.


“BCAT 2019-RPL20PT Pass-Through Trust Agreement”: The Trust Agreement with
respect to BCAT 2019-RPL20PT, dated as of July 31, 2019, by and among the
Program Manager, the Depositor, the Trustee and the Securities Administrator, as
amended, restated, supplemented or otherwise modified from time to time.


“Business Day” or “business day”: With respect to any Transaction under this
Annex, a day on which regular trading may occur in the principal market for the
Purchased Securities subject to such Transactions, which includes shortened
trading days, days on which trades are permitted to occur but do not in fact
occur and days on which the Purchased Securities are subject to percentage of
movement or volume limitations, provided however, that for purposes of
calculating Market Value, such term shall mean a day on which regular trading
may occur in the principal market for the assets the value of which is being
determined. Notwithstanding the foregoing, (i) for purposes of Paragraph 4 of
the Agreement, “business day” shall mean any day on which regular trading may
occur in the principal market for any Purchased Securities or for any assets
constituting Additional Purchased Securities under any outstanding Transaction
hereunder and “next business day” shall mean the next day on which a transfer of
Additional Purchased Securities may be effected in accordance, with Paragraph 7
of the Agreement, and (ii) in no event shall Saturday or Sunday be considered a
business day. If the term “Business Day” is used in connection with the
determination of LIBOR, a day dealings in Dollar deposits are not carried on in
the London interbank market.


“Buyer”: Barclays Bank PLC.


“Capital Lease Obligations”: With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.


“Certificate Principal Balance”: As of any date of determination, an amount
equal to the sum of (1) with respect to the Underlying Mortgage Loans, Total
Principal Balance and (2) with respect to the Underlying REO Property, the Total
Principal Balance of each Mortgage Loan at the time that each such Mortgage Loan
converted to an REO Property. In the event the Trust acquires additional
Underlying Assets after the initial Purchase Date, the Certificate Principal
Balance will be increased by the Total Principal Balance of such Underlying
Assets on that date of such acquisition.


“Closing Date”: December 19, 2018.


“Collection Account”: The separate non-interest bearing trust account having the
designation set forth in the Trust Agreement for the receipt of distributions
with respect to the beneficial ownership interests underlying the Purchased
Securities.


“Confirmation”: A purchase confirmation either (a) in the form of Exhibit A to
this Annex or (b) in email format containing the information identified in
Paragraph 3(b), in either case, duly completed, delivered and agreed to by
Seller and Buyer in accordance with Paragraph 3 of the Agreement.


“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.






--------------------------------------------------------------------------------



“Custodial Agreement”: That certain Custodial Agreement, dated as of December
21, 2018, by and among the Custodian, the Servicer, the Depositor, the Trustee
on behalf of the Legal Title Trust and the Trustee on behalf of the Trust, as
the same may be amended, modified or supplemented from time to time.


“Custodian”: Wells Fargo Bank, N.A., or any successor permitted by Custodial
Agreement.


“Depositor”: GCAT Management Services LLC, Series 2014-7.


“Default Rate”: The Pricing Rate plus 2.00%.


“Eligible Underlying Asset”: Any Underlying Asset other than Ineligible
Underlying Assets.


“Escrow Payments”: With respect to a Mortgage Loan, the amounts constituting
ground rents, taxes, assessments, water charges, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges and other payments as may be required to be escrowed by the mortgagor
with the mortgagee pursuant to the terms of the Mortgage or any other document.


“Exception Report”: The report delivered by the Custodian to Seller pursuant to
Section 3.2 of the Custodial Agreement and furnished to Buyer before the Closing
Date.


“Exit”: Any securitization, reverse repurchase transaction or similar
transaction entered into by Seller or an Affiliate of Seller with any party that
is not Buyer or an Affiliate of Buyer with respect to Underlying Assets for
which the Interim Repurchase Balance (after giving effect to the related asset
sale or disposition) exceeds twenty-five percent (25%) of the Exit Fee Base
Amount immediately prior to the related asset sale or disposition.


“Exit Fee”: With respect to any Exit that occurs prior to the expiration of the
Exit Fee Trigger Period, the non-refundable fee deemed due, earned and payable
by Seller to Buyer in an amount equal to the product of (A) twenty-five (25)
basis points and (B) the aggregate Purchase Price applicable to the Underlying
Assets that are sold or otherwise disposed of on such date.


“Exit Fee Base Amount”: The amount determined by Buyer equal to the average
Purchase Price outstanding during the three (3) month period immediately
preceding Buyer’s receipt of an Asset Sale Notice.


“Exit Fee Trigger Period”: The period commencing on the Closing Date and
expiring on February 25, 2021.


“Facility”: The one hundred percent (100%) uncommitted reverse repurchase
facility established pursuant to this Annex, the Agreement and the Program
Documents.


“Fair Market Value”: As of any date of determination, the bid-side fair market
value of an arms-length transaction between two consenting parties as determined
by Calculation Agent in a commercially reasonable manner acting in good faith,
using the same methodology as it uses for determinations of fair market value of
similar assets (including, without limitation, whether such asset is a
servicing-released or servicing-retained asset) in similar facilities. The Fair
Market Value of an Underlying Asset that is an Ineligible Underlying Asset may
be deemed by Calculation Agreement to be $0.


“FHA”: The Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.


“First Lien Re-Performing Loan”: With respect to any date of determination, a
Re-Performing Loan that has a first priority Lien Position.


“First Lien Vacant Land Loan”: With respect to any date of determination, a
First Lien Re-Performing Loan related to undeveloped land upon which no
residential dwelling has been erected.






--------------------------------------------------------------------------------



“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, memorandum and articles of association,
partnership, limited liability company, operating or trust agreement and/or
other organizational, charter or governing documents.


“Governmental Authority”: Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi– judicial, quasi–legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or
arbitrator having jurisdiction over such Person, its Affiliates (other than with
respect to Seller) or its assets or properties, (f) stock exchange on which
shares of stock of such Person are listed or admitted for trading, (g)
accounting board or authority that is responsible for the establishment or
interpretation of national or international accounting principles, and (h)
supra-national body such as the European Union or the European Central Bank.


“Guarantor”: AG Mortgage Investment Trust, Inc.


“Guaranty”: The certain Guarantee, dated as of the Closing Date, by Guarantor in
favor of Buyer, as the same may be amended, modified or supplemented from time
to time.


“High Cost Mortgage Loan”: A Mortgage Loan classified as (a) a “high cost” loan
under the Home Ownership and Equity Protection Act of 1994, as amended, or (b) a
“high cost,” “threshold,” “covered,” “abusive,” “high risk” or “predatory” loan
under any other applicable state, federal or local law (or a similarly
classified loan using different terminology under a law, regulation or ordinance
imposing heightened regulatory scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees).


“Holder”: As defined in the Trust Agreement.


“Indebtedness”: With respect to any Person as of any date of determination, and
only to the extent outstanding at such time: the sum of (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
and paid within ninety (90) days of the date the respective goods are delivered
or the respective services are rendered; (c) indebtedness of others secured by a
Lien on the Property of such Person, whether or not the respective indebtedness
so secured has been assumed by such Person; (d) obligations (contingent or
otherwise) in respect of letters of credit or similar instruments issued for
account of such Person; (e) Capital Lease Obligations; (f) payment obligations
under repurchase agreements, single seller financing facilities, warehouse
facilities and other lines of credit; (g) indebtedness of others guaranteed on a
recourse or partial recourse basis by such Person; (h) all obligations incurred
in connection with the acquisition or carrying of fixed assets; (i) indebtedness
of general partnerships of which such Person is a general partner; and (j) any
other known or contingent liabilities of such Person, less the amount of any
non-recourse debt, including any securitization debt, and any intercompany debt
eliminated in consolidation by Guarantor.


“Ineligible Underlying Assets”: Any Underlying Asset for which the
representations and warranties set forth in the Schedule II to this Annex are
incorrect or untrue in any material respect when made or repeated or when deemed
to have been made or repeated; provided, however, if (a) the Exception Report
identifies any custodial document exception which causes a representation and
warranty set forth in the Schedule II to this Annex to be incorrect or untrue in
any material respect and (b) Buyer waives such custodial document exception, the
related Underlying Asset shall not be deemed to be an Ineligible Underlying
Asset. For the avoidance of doubt, the representations and warranties set forth
in Schedule II shall not be deemed to be representations and warranties made
pursuant to Paragraph 10 of the Agreement or subject to Paragraph 11(vi) of the
Agreement.


“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.






--------------------------------------------------------------------------------



“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Act of Insolvency.


“Interim Repurchase Balance”: As of any date of determination, an amount
determined by Buyer of the portion of the Repurchase Price of the Purchased
Securities applicable to each Underlying Asset subject to an asset sale
described in an Asset Sale Notice.


“Interim Servicing Agreement”: (a) That certain Interim Servicing Agreement,
dated as of December 21, 2018, by and among Select Portfolio Servicing, Inc., as
interim servicer, and the Depositor, as the same may be amended, modified or
supplemented from time to time or (b) that certain Interim Servicing Agreement,
dated as of December 21, 2018, by and among Nationstar Mortgage LLC, as interim
servicer, and the Depositor, as the same may be amended, modified or
supplemented from time to time.


“Legal Fee Cap”: $125,000.


“Legal Title Trust”: BCAT 2018-20TT.


“Legal Title Trust Agreement”: The Trust Agreement with respect to the Legal
Title Trust, dated as of December 21, 2018, by and among the Depositor, the
Program Manager and the Trustee, as amended, restated, supplemented or otherwise
modified from time to time.


“LIBOR”: For any Pricing Period, the greater of (a) the rate (adjusted for
statutory reserve requirements for eurocurrency liabilities) for eurodollar
deposits for a period equal to one month appearing on Bloomberg Screen US 0001M
Page or if such rate ceases to appear on Bloomberg Screen US 0001M Page, or any
other service providing comparable rate quotations at approximately 11:00 a.m.,
London time, on the applicable date of determination, (b) as otherwise specified
in the Confirmation and (c) the LIBOR Floor.


“LIBOR Floor”: 0.00%.


“Lien”: Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.


“Lien Position”: The priority of the Lien of the Mortgage on the Mortgaged
Property.


“Margin Notice”: A notice provided in writing in accordance with Paragraph 4(b)
of the Agreement.


“Margin Threshold”: $250,000.


“Market Value”: For any Purchased Security and any date of determination, the
value ascribed to a Purchased Security based upon the aggregate Fair Market
Value of the Underlying Assets, determined by Buyer, in its capacity as
Calculation Agent, in its reasonable discretion exercised in good faith.


“Material Adverse Effect”: A material adverse effect on or material adverse
change in or to (a) the business, operations or financial condition of Seller or
Guarantor and their respective Affiliates that is a party to any Program
Document, taken as a whole, (b) the combined ability of Seller and Guarantor to
pay and perform the Obligations, (c) the validity, legality, binding effect or
enforceability of any Program Document or security interest granted hereunder or
thereunder, (d) the rights and remedies of Buyer under any Program Document, or
(e) the perfection or priority of any Lien granted under any Program Document.


“Maximum Aggregate Purchase Price”: An uncommitted amount equal to
US$250,000,000.


“Mortgage”: A mortgage, deed of trust, or other security instrument, securing a
Mortgage Note.






--------------------------------------------------------------------------------



“Mortgage File”: As defined in the Custodial Agreement.


“Mortgage Loan”: Any fixed-rate or adjustable-rate one- to four-family
residential mortgage loan or line of credit that is current (including modified
loans), delinquent, and/or in the process of foreclosure.


“Mortgage Loan Schedule”: With respect to any Transaction as of any date, a
mortgage loan schedule in the form of Exhibit B attached hereto.


“Mortgage Note”: A promissory note or other evidence of indebtedness of the
obligor thereunder, evidencing a Mortgage Loan, and secured by the Mortgage.


“Mortgaged Property”: The real property (or leasehold estate, if applicable)
securing repayment of the debt evidenced by a Mortgage Note.


“Non-Performing Loan”: With respect to any date of determination, a Mortgage
Loan that (i) has been originated prior to January 10, 2014 and (ii) for which
any scheduled monthly payment due thereon is more than ninety (90) days
contractually delinquent (using the MBA methodology).


“Obligations”: All obligations of Seller to pay the Repurchase Price on the
Repurchase Date and all other obligations and liabilities of Seller to Buyer
arising under the Program Documents, whether now existing or hereafter arising,
and all interest and fees that accrue thereunder after the commencement by or
against Seller of any Insolvency Proceeding naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding (in each case, whether due or accrued).


“Participation Agent”: Wells Fargo Bank, N.A.


“Participation Agreement”: Participation Agreement, dated as of December 21,
2018, by and among the Program Manager, the Legal Title Trustee, the Depositor
and the Participation Agent, as the same may be amended, modified or
supplemented from time to time.


“Pass-Through Trust”: (i) BCAT 2018-20PT, which was formed pursuant to the BCAT
2018-20PT Pass- Through Trust Agreement, (ii) BCAT 2019-RPL20PT, which was
formed pursuant to the BCAT 2019-RPL20PT Pass-Through Trust Agreement, (iii) any
other trust formed pursuant to a Pass-Through Trust Agreement and to which a
Participation Interest (as defined in the Participation Agreement) is issued
pursuant to the Participation Agreement and any participation supplement thereto
or (iv) all of them, as the context may require.


“Pass-Through Trust Agreement”: (i) The BCAT 2018-20PT Pass-Through Trust
Agreement, (ii) the BCAT 2019-RPL20PT Pass-Through Trust Agreement, (iii) any
other trust agreement by and among the Program Manager, the Depositor, the
Trustee and the Securities Administrator, as amended, restated, supplemented or
otherwise modified from time to time, pursuant to which a Pass-Through Trust is
formed after the date of this Annex or (iv) all of them, as the context may
require.


“Payment Date”: With respect to the initial Payment Date, March 25, 2019 and
with respect to each Payment Date following the initial Payment Date, the 25th
day of each calendar month (or the next succeeding Business Day if the 25th is
not a Business Day), commencing with April 25, 2019.


“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced: (a) Liens for
state, municipal, local or other local taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days, and (c) Liens granted pursuant to or by the Program Documents.


“Person”: An individual, corporation, limited liability company, business trust,
partnership, trust, unincorporated organization, joint stock company, sole
proprietorship, joint venture, Governmental Authority or any other form of
entity.






--------------------------------------------------------------------------------



“Pricing Margin”: An amount equal to 3.50%.


“Pricing Period”: For any Purchased Security, (a) in the case of the first
Payment Date, the period from the Purchase Date for such Purchased Security to
but excluding such Payment Date, and (b) in the case of any subsequent Payment
Date, the one-month period commencing on and including the prior Payment Date
and ending on but excluding such Payment Date; provided that no Pricing Period
for a Purchased Security shall end after the Repurchase Date for such Purchased
Security.


“Pricing Rate”: For any Pricing Period, an amount equal to the sum of LIBOR for
such Pricing Period plus the applicable Pricing Margin; provided that, during
the continuance of any Event of Default, the Pricing Rate shall be the Default
Rate.


“Product Type”: A 24+ Re-Performing Loan, a 12+ Re-Performing Loan, a <12
Re-Performing Loan, a Sub- Performing Loan, a Non-Performing Loan, a Second Lien
Re-Performing Loan, a Second Lien Non-Performing Loan, a First Lien Vacant Land
Loan and REO Property, as applicable.


“Program Documents”: Collectively, this Agreement, the Guaranty, all
Confirmations, the Trust Certificate, the Trust Agreement, the Custodial
Agreement, the Servicing Agreement, the Interim Servicing Agreement, the Legal
Title Trust Agreement, any Pass-Through Trust Agreement, the Participation
Agreement and any participation supplements thereto, all UCC financing
statements, amendments and continuation statements filed pursuant to any other
Program Document, and all additional documents, certificates, agreements entered
into in connection with this Agreement or any other Program Document.


“Program Manager”: Red Creek Asset Management LLC.


“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.


“Purchase Price”: In respect of any Purchased Security, (a) as of the Purchase
Date set forth in a Confirmation, the United States dollar amount set forth in a
Confirmation and (b) as of any date of determination after the Purchase Date set
forth in the Confirmation, the United States dollar amount mutually agreed to by
Buyer and Seller on a monthly basis; which, in either case, shall be the sum of
the product of (a) the Fair Market Value of each Eligible Underlying Asset held
by the Legal Title Trust as of such date of determination as reflected in the
Mortgage Loan Schedule delivered by Seller and agreed to Buyer prior to such
date of determination and (b) the Underlying Asset Purchase Price Percentage
with respect to each such Eligible Underlying Asset. The Purchase Price of any
Purchased Security will be (1) increased by any additional advance of funds made
by Buyer to Seller attributable to any Underlying Assets and (2) decreased by
any funds to be applied to reduce a Margin Deficit in accordance with Paragraph
4(a) of the Agreement. In no event shall the aggregate Purchase Price of the
relevant Purchased Securities exceed the Maximum Aggregate Purchase Price.


“Purchased Securities”: Any Trust Certificate subject to a Transaction under the
Agreement.


“Re-Performing Loan”: A Mortgage Loan that has been originated prior to January
10, 2014 and is not a Non-Performing Loan.


“Records”: All instruments, agreements and other books, records, and reports and
data generated by other media for the storage of information maintained by
Seller or any Servicer with respect to the Underlying Assets.


“REO Property”: A residential real property including land and improvements,
together with all buildings, fixtures and attachments thereto, all insurance
proceeds, liquidation proceeds, condemnation proceeds, and all other rights,
benefits, proceeds and obligations arising from or in connection therewith by
Servicer in the name of the Legal Title Trust, or such other entity as may be
required pursuant to contractual or regulatory requirements, as a result of the
foreclosure, deed in lieu, or other liquidation.






--------------------------------------------------------------------------------



“Repurchase Price”: For any Purchased Security as of any date, an amount equal
to the sum of (a) the outstanding Purchase Price for such Purchased Security as
of such date, (b) the accrued and unpaid Price Differential for such Purchased
Security as of such date and (c) all other amounts due and payable with respect
to such Purchased Security under this Agreement or any other Program Document as
of such date of determination (including, without limitation, accrued, invoiced
and unpaid fees and expenses due hereunder), as such amount is reduced by (d)
the amount of any Margin Deficit or any funds received by Buyer to cure any
Margin Deficit pursuant to Paragraph 4 of the Agreement and applied to the
Purchase Price of such Purchased Security.


“Requirements of Law”: As to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.


“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person or such other officer designated as an
authorized signatory in such Person’s Governing Documents.


“Second Lien Loan”: A Second Lien Re-Performing Loan or a Second Lien
Non-Performing Loan.


“Second Lien Re-Performing Loan”: With respect to any date of determination, a
Re-Performing Loan that has a second priority Lien Position.


“Second Lien Non-Performing Loan”: With respect to any date of determination, a
Non-Performing Loan that has a second priority Lien Position.


“Securities Administrator”: Wells Fargo Bank, N.A.


“Seller”: AG MIT, LLC.


“Servicer”: Fay Servicing, LLC, NewRez LLC d/b/a Shellpoint Mortgage Servicing,
Rushmore Loan Management Services LLC, Selene Finance LP or any other servicer
approved in writing by Buyer in its reasonable discretion, together with their
respective permitted successors and assigns.


“Servicing Agreement”: (i) That certain Servicing Agreement, dated as of
December 21, 2018, by and among Fay Servicing, LLC, the Program Manager and the
Legal Title Trust, as the same may be amended, modified or supplemented from
time to time, (ii) that certain Flow Servicing Agreement, dated as of December
19, 2019, by and among Selene Finance LP, the Program Manager and the Legal
Title Trust, as the same may be amended, modified or supplemented from time to
time, (iii) that certain Servicing Agreement, to be dated as of May 28, 2020, by
and among NewRez LLC d/b/a Shellpoint Mortgage Servicing, the Program
Administrator and the Legal Title Trust, (iv) that certain Flow Servicing
Agreement, to be dated May 28, 2020, by and between Rushmore Loan Management
Services LLC and the Trustee, not in its individual capacity but solely as
trustee of the Legal Title Trust or (v) any other servicing agreement approved
in writing by Buyer in its reasonable discretion.


“Sub-Performing Loan”: With respect to any date of determination, a First Lien
Re-Performing Loan that is not a 24+ Re-Performing Loan, 12+ Re-Performing Loan,
<12 Re-Performing Loan or a Non-Performing Loan


“Subsidiary”: With respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.


“Termination Date”: The earlier of (a) May 25, 2021 or (b) any date on which the
Termination Date shall otherwise occur in accordance with the Program Documents
or Requirements of Law.






--------------------------------------------------------------------------------



“Total Principal Balance”: As of any date of determination, the interest bearing
principal balance and deferred principal balance of each Underlying Mortgage
Loan.


“Trust”: GCAT 2018-20 Trust.


“Trust Agreement”: The Trust Agreement with respect to the Trust, dated as of
December 21, 2018, by and among the Program Manager, the Depositor, the Trustee,
the Calculation Agent, and Wells Fargo Bank, N.A., as certificate registrar and
paying agent, as amended, restated, supplemented or otherwise modified from time
to time.


“Trust Certificate”: The meaning assigned to the term Trust Certificate in the
Trust Agreement.


“Trustee”: Wilmington Savings Fund Society, FSB, as trustee of the Trust, the
Legal Title Trust or any Pass- Through Trust, as applicable.


“Underlying Asset Purchase Price Percentage”: As applicable to each Product
Type, a percentage specified opposite each such Product Type as set forth in
Section 4 of this Annex.


“Underlying Assets”: The Underlying Mortgage Loans and Underlying REO
Properties.


“Underlying Mortgage Loan”: The Mortgage Loans indirectly owned by the Trust.


“Underlying REO Properties”: The REO Properties indirectly owned by the Trust.


“Underlying Asset Component Purchase Price”: With respect to each Underlying
Asset, an amount equal to the product of (i) the Fair Market Value of each such
Underlying Asset and (ii) the Underlying Asset Purchase Price Percentage
applicable to each such Underlying Asset as provided in Section 4 of this Annex.


“Vacant Land”: Undeveloped land upon which no residential dwelling has been
erected.


1.Voting Rights. So long as the Purchased Securities are subject to the
Agreement, Buyer, as Holder of such Purchased Securities, hereby grants to
Seller a revocable license to exercise all voting and direction rights inuring
to Holder under the Program Documents; provided, however, that no vote shall be
cast or direction right exercised or other action taken which would impair the
Purchased Securities, Buyer’s rights thereto or thereunder or the Underlying
Assets or which would be inconsistent with, or result in a violation of, any
provision of the Agreement or the Program Documents. Notwithstanding the
foregoing, the license granted by Buyer pursuant to the prior sentence is
revocable by Buyer upon the occurrence and during the continuance of an Event of
Default. Upon revocation of such license, Buyer shall not cast any vote or
exercise any direction right or other action taken which would impair the
Purchased Securities, the Underlying Assets or which would be inconsistent with
or result in a violation of any provision of the Agreement or the Program
Documents; provided, however, that Buyer may direct the sale and liquidation of
the Underlying Assets only upon the occurrence and during the continuance of an
Event of Default arising under this Agreement.


2.Confirmation. Paragraph 3(b) of the Agreement is hereby amended by deleting
the second sentence thereof in its entirely and replacing it with the following:
The Confirmation shall describe the Purchased Securities (including the original
Certificate Principal Balance, the current certificate principal factor, the
current Certificate Principal Balance, stated final maturity date and CUSIP
number, if any), identify Buyer and Seller and set forth (i) the initial
Purchase Date, (ii) the applicable Payment Date, (iii) the Repurchase Date
(unless the Transaction is to be terminable on demand), (iv) the Purchase Price,
(v) the Default Rate, (vi) the Pricing Margin, (vii) any fees accrued and
payable to Buyer in respect of the Facility and (viii) any additional terms or
conditions of the Transaction not inconsistent with this Agreement. The Purchase
Price for the Purchased Securities will be an amount equal to the sum of each
Underlying Asset Component Purchase Price.






--------------------------------------------------------------------------------



The “Underlying Asset Purchase Price Percentage” as applicable to each
Underlying Asset shall be as follows:
Product Type
Underlying Asset Purchase Price Percentage
24+ Re-Performing Loan
80%
12+ Re-Performing Loan
80%
<12 Re-Performing Loan
80%
Sub-Performing Loan
80%
Non-Performing Loan
72.50%
Second Lien Re-Performing Loan
65%
Second Lien Non-Performing Loan
65%
First Lien Vacant Land
50%
REO Property
72.50%

No later than one Business Day prior to each Payment Date, Buyer will provide to
Seller a Confirmation setting forth, as of such Payment Date, updates to (a) the
applicable Payment Date, (b) the Purchase Price and (c) any fees accrued and
payable to Buyer in respect of the Facility.


1.Margin Maintenance. Paragraph 4(a) of the Agreement is hereby amended by
deleting such Paragraph in its entirety and replacing it with the following:
a.If at any time the aggregate Market Value of all Purchased Securities subject
to all Transactions in which a particular party hereto is acting as Buyer is
less than the aggregate Buyer’s Margin Amount for all such Transactions (a
“Margin Deficit”) and such Margin Deficit exceeds the Margin Threshold, then
Buyer may by notice to Seller require Seller in such Transactions, at Seller’s
option, to transfer to Buyer cash or additional Securities reasonably acceptable
to Buyer (“Additional Purchased Securities”), so that the cash and aggregate
Market Value of the Purchased Securities, including any such Additional
Purchased Securities, will thereupon equal or exceed such aggregate Buyer’s
Margin Amount (decreased by the amount of any Margin Deficit as of such date
arising from any Transactions in which such Buyer is acting as Seller).


2.Application of Income. Paragraph 5 of the Agreement is hereby amended by
adding the following subparagraph at the end of such Paragraph:


Seller to Remain Liable. If the amounts remitted to Buyer as provided in this
Paragraph 5 are insufficient to pay all amounts due and payable from Seller to
Buyer under this Agreement or any other Program Document on a Payment Date or a
Repurchase Date, upon the occurrence of an Event of Default or otherwise, Seller
shall nevertheless remain liable for and shall pay to Buyer when due all such
amounts.


3.Additional Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” under the Agreement and
entitle the non-defaulting party to exercise the termination rights under
Paragraph 10 of the Agreement:


a.Seller fails to observe or perform in any material respect any Obligation of
Seller under the Program Documents, and such failure continues unremedied for
thirty (30) calendar days after the earlier of receipt of written notice thereof
from Buyer to Seller or the knowledge of such failure by Seller or Program
Manager;


b.(i) any provision of the Program Documents, any right or remedy of Buyer or
obligation, covenant, agreement or duty of Seller or Guarantor thereunder,
ceases to be the legal, valid, binding and enforceable obligation of Seller or
Guarantor, or any affiliate thereof that is a party thereto and results in a
Material Adverse Effect, (ii) the validity, effectiveness, binding nature or
enforceability thereof is contested, challenged, denied or repudiated by Seller,
Guarantor or any affiliate thereof that is a party thereto, in each case
directly, indirectly, in whole or in part, and the outcome of such






--------------------------------------------------------------------------------



contest, challenge, denial or repudiation would result in a Material Adverse
Effect, or (iii) any Lien or security interest granted to Buyer under or in
connection with the Program Documents terminates, is declared null and void,
ceases to be valid and effective;


a.the Trust ceases for any reason to have a valid ownership interest in (1) the
Participation Interests (as defined in the Participation Agreement) or (2) the
Beneficial Interest Certificates (as defined in each Pass-Through Trust
Agreement);


b.the Seller or the Guarantor is required to register as an “investment company”
(as defined in the Investment Company Act), the arrangements contemplated by the
Program Documents shall require registration of the Seller or the Guarantor as
an “investment company” or the Trust, the Legal Title Trust or any Pass-Through
Trust is determined to be a “covered fund” within the meaning of the final
regulations issued December 10, 2013, implementing Section 619 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, commonly known as the
“Volcker Rule”;


c.the Interim Servicer, the Servicer, the Participation Agent, the Securities
Administrator, the Depositor, or the Trustee fails to deposit the funds required
to be deposited pursuant to the terms of the Interim Servicing Agreement, the
Servicing Agreement, the Participation Agreement, any Pass- Through Trust
Agreement and the Trust Agreement, as applicable, and such amount is not
deposited within two (2) Business Days of the applicable Remittance Date (as
defined in the Interim Servicing Agreement or the Servicing Agreement, as
applicable) Participation Distribution Date (as defined in the Participation
Agreement), Distribution Date (as defined in each Pass-Through Trust Agreement)
or Payment Date and such party is not replaced with a successor within thirty
(30) days of the occurrence of such failure;


d.Guarantor fails to satisfy the covenants set forth in Section 2 of the
Guaranty;


e.Guarantor fails to fulfill its obligations under the Guaranty;


f.Guarantor repudiates, revokes or attempts to revoke in writing the guarantee
of Guarantor in the Guaranty, in whole or in part; or


g.an Act of Insolvency occurs with respect to Guarantor.


1.Termination.
All outstanding Transactions under the Facility will terminate on the
Termination Date, which shall also be a Repurchase Date, at which time, Seller
shall repurchase the Purchased Securities at their Repurchase Price by wire
transfer of immediately available funds to the account identified by Buyer.


2.Additional Covenants.
a.Vacant Land Sublimit. Seller shall not permit the aggregate Total Principal
Balance of the Underlying Assets secured by Liens on Vacant Land to exceed two
percent (2%) of the Certificate Principal Balance of the Purchased Securities.


b.Second Lien Loan Sublimit. Seller shall not permit the aggregate Total
Principal Balance of the Underlying Assets that are Second Lien Loans to exceed
$25,000,000.


c.Notice of Failure to Deposit Funds in Accordance with Program Documents. In
the event the Interim Servicer, the Servicer, the Participation Agent, the
Securities Administrator, the Depositor, or the Trustee fails to deposit the
funds required to be deposited pursuant to the terms of the Interim Servicing
Agreement, the Servicing Agreement, the Participation Agreement, any
Pass-Through Trust Agreement and the Trust Agreement, as applicable, and such
amount is not deposited within two (2) Business Days of the applicable
Remittance Date (as defined in the Interim Servicing Agreement or the Servicing
Agreement, as applicable) Participation Distribution Date (as defined




--------------------------------------------------------------------------------



in the Participation Agreement), Distribution Date (as defined in each
Pass-Through Trust Agreement) or Payment Date, Seller shall provide Buyer
written notice of such failure within two
(2) Business Days of the expiration of such grace period.


a.Reports. Seller shall deliver, or cause to be delivered, to Buyer each of the
reports delivered by the Interim Servicer, Servicer or Participation Agent
pursuant to the Interim Servicing Agreement, Servicing Agreement or
Participation Agreement, as applicable, or any other report reasonably requested
by the Buyer promptly following the delivery of such report pursuant to the
applicable agreement.


1.Exit Fees. Upon the sale or disposition of any Underlying Assets during the
Exit Fee Trigger Period for the purpose of entering into an Exit, Seller shall
pay Buyer the applicable Exit Fee on the date of such sale or disposition;
provided, that the Exit Fee shall payable only upon such sale or disposition of
an Eligible Underlying Asset for purposes of entering into an Exit with a party
that is not an Affiliate of Buyer.


2.Remedies upon an Event of Default. In addition to the remedies provided in
Paragraph 11 of the Agreement, upon the occurrence and during the continuance of
an Event of Default following notice to Seller, Buyer shall have the right to
direct the Trustee to sell and liquidate the Underlying Assets.


3.Conditions Precedent. Buyer shall not be obligated to enter into any
Transaction or purchase any Purchased Securities until the following conditions
have been satisfied or waived by Buyer, on and as of the Closing Date and the
initial Purchase Date:


a.Buyer has received the following documents, each dated the Closing Date or as
of the Closing Date unless otherwise specified: (i) each Program Document duly
executed and delivered by the parties thereto, (ii) official good standing
certificates dated a recent date with respect to Seller and Guarantor from the
respective jurisdictions in which they are organized, (iii) certificates of the
secretary, an assistant secretary or other authorized person of Seller and
Guarantor with respect to attached copies of the Governing Documents and
applicable resolutions of Seller, and the incumbencies and signatures of
officers of Seller and Guarantor executing the Program Documents to which such
Person is a party, evidencing the authority of Seller and Guarantor with respect
to the execution, delivery and performance thereof, (iv) such opinions from
counsel to Seller and Guarantor as Buyer may reasonably require, including with
respect to corporate matters, enforceability, non-contravention, no consents or
approvals required other than those that have been obtained, first priority
perfected security interests in the Purchased Securities and any other
collateral pledged pursuant to the Program Documents, Investment Company Act
matters and the applicability of Bankruptcy Code safe harbors, and (v) all other
documents, certificates, information, financial statements, reports, approvals
and opinions of counsel as Buyer may reasonably require;


b.(i) UCC financing statements have been filed against Seller in each filing
office necessary for the perfection of the security interest created hereby,
(ii) Buyer has received such searches of UCC filings, tax liens, judgments,
pending litigation and other matters relating to Seller, the Purchased
Securities and Underlying Assets as Buyer may reasonably require, and (iii) the
results of such searches are reasonably satisfactory to Buyer;


c.Buyer has received payment from Seller of all fees and expenses then payable
and invoiced under the Program Documents, in each case, to the extent due,
payable and invoiced on or before the Closing Date, and, in the case of legal
fees and expenses, subject to the Legal Fee Cap; and


d.Buyer has completed to its satisfaction such due diligence and modeling as it
may require.
The failure of Seller to satisfy any of the conditions precedent in this Section
12 with respect to any Transaction or the Purchased Security shall, unless such
failure was waived in writing by Buyer on or before the Purchase Date, give rise
to the right of Buyer at any time to rescind the Transaction, whereupon Seller
shall promptly pay to Buyer the Repurchase Price of such Purchased Security.






--------------------------------------------------------------------------------



1.Additional Representations and Warranties. Seller, with respect to itself,
Program Manager, Guarantor, Legal Title Trust and the Program Documents, hereby
represents and warrants to Buyer as follows:


a.Seller. Seller has been duly organized and validly exists in good standing as
a limited liability company of the State of Delaware. Seller (i) has all
requisite power, authority, legal right, licenses and franchises, except where
the failure to do so would not cause a Material Adverse Effect, (ii) is duly
qualified to do business in all jurisdictions necessary, except where the
failure to be so qualified would not cause a Material Adverse Effect, and (iii)
has been duly authorized by all necessary action, to (W) own, lease and operate
its properties and assets, (X) conduct its business as currently conducted, (Y)
execute, deliver and perform its obligations under the Program Documents to
which it is a party, and (Z) acquire, own, sell, assign, pledge and repurchase
the Purchased Securities. Seller’s exact legal name is AG MIT, LLC. Seller’s
location (within the meaning of Article 9 of the UCC) is Delaware. Seller not
has changed its name or location within the past twelve (12) months. Seller’s
tax identification number is 47-5142286. Seller is the sole beneficial owner of
the Purchased Securities and an indirect, wholly-owned subsidiary of Guarantor.


b.Program Manager. The Program Manager has been duly organized and validly
exists in good standing as a limited liability company of the State of Delaware.
The Program Manager (i) has all requisite power, authority, legal right,
licenses and franchises, except where the failure to do so would not cause a
Material Adverse Effect, (ii) is duly qualified to do business in all
jurisdictions necessary, except where the failure to be so qualified would not
cause a Material Adverse Effect, and (iii) has been duly authorized by all
necessary action, to (W) own, lease and operate its properties and assets, (X)
conduct its business as currently conducted and (Y) execute, deliver and perform
its obligations under the Program Documents to which it is a party.


c.Legal Title Trust. The Legal Title Trust has been duly organized and validly
exists as a common law formed under the laws of the State of New York. The Legal
Title Trust (i) has all requisite power, authority, legal right, licenses and
franchises, except where the failure to do so would not cause a Material Adverse
Effect, (ii) is duly qualified to do business in all jurisdictions necessary,
except where the failure to do so qualified would not cause a Material Adverse
Effect, and (iii) has been duly authorized by all necessary action, to (W) own,
lease and operate its properties and assets,
(X) conduct its business as currently conducted, (Y) execute, deliver and
perform its obligations under the Program Documents to which it is a party, and
(Z) acquire, own, sell, assign, pledge and repurchase the Purchased Securities.


d.Program Documents. Each Program Document to which Seller is a party has been
duly executed and delivered by Seller and, subject to the due execution and
delivery by each other party thereto, constitutes the legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by Insolvency Laws and general
principles of equity. The execution, delivery and performance by Seller of each
Program Document to which it is a party do not and will not (i) conflict with,
result in a breach of, or constitute (with or without notice or lapse of time or
both) a default under, any (X) Governing Document, Indebtedness or Contractual
Obligation applicable to Seller or any of its properties or assets, (Y)
Requirements of Law, or (Z) approval, consent, judgment, decree, order or demand
of any Governmental Authority, in each case that would result in a Material
Adverse Effect, or (ii) result in the creation of any Lien (other than Permitted
Liens) on any of the properties or assets of such Seller. All approvals,
authorizations, consents, orders, filings, notices or other actions of any
Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Program Documents to which it is a party and the
sale of and grant of a security interest in Purchased Security to Buyer, have
been obtained, effected, waived or given (other than any financing statement
that has been or will be filed pursuant to the Agreement) and are in full force
and effect. The execution, delivery and performance of the Program Documents do
not require compliance by Seller with any “bulk sales” or similar law. There is
no material litigation, proceeding or investigation pending or, to the knowledge
of Seller threatened, against Seller or Guarantor before any Governmental
Authority (a) asserting the invalidity of any Program Document, (b) seeking to




--------------------------------------------------------------------------------



prevent the consummation of any Transaction, or (c) seeking any determination or
ruling that could reasonably be expected to have a Material Adverse Effect.


a.Taxes. Seller has filed all required federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it and has
paid all income, franchise and other material taxes (including mortgage
recording taxes), assessments, fees, and other governmental charges payable by
it, or with respect to any of its properties or assets, which have become due,
and except for those taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which appropriate reserves have been
established in accordance with GAAP.


b.No Default. No Event of Default exists.


c.Investment Company Act. Neither the Seller nor the Guarantor is required to
register under the Investment Company Act. None of the Trust, the Legal Title
Trust or any Pass-Through Trust (i) is required to register under the Investment
Company Act based upon the exemption provided by Section 3(c)(5)(C) of the
Investment Company Act (although other exemptions or exclusions may be
applicable), nor (ii) is a “covered fund” within the meaning of the final
regulations issued December 10, 2013, implementing Section 619 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, commonly known as the
“Volcker Rule”.


d.Location of Books and Records. The location where Seller keeps its books and
records, including all computer tapes and records relating to the Underlying
Assets is its chief executive office.


e.Principal Office; Jurisdiction of Formation. On the Closing Date, each of the
principal office, chief executive office, and principal place of business of
Seller is located at the applicable address set forth in Schedule I to this
Annex. Seller shall provide Buyer with thirty (30) days’ advance notice of any
change in such Seller’s principal office or place of business or jurisdiction.
Seller does not have a trade name.


f.Noncontravention. The consummation of the transactions contemplated by the
Agreement and the other Program Documents to which Seller is a party is in the
ordinary course of business of such Seller and will not conflict with, result in
the breach of or violate any provision of the Governing Documents of such Seller
or result in the breach of any provision of, or conflict with or constitute a
default under or result in the acceleration of any obligation under, any
agreement, indenture, loan or credit agreement or other instrument to which such
Seller, the Underlying Assets, the Trust Certificates or any of such Seller’s
Property is or may be subject to, or result in the violation of any material
law, rule, regulation, order, judgment or decree to which such Seller, the
Underlying Assets or such Seller’s Property is subject.


g.Legal Proceeding. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body pending or, to Seller’s knowledge, threatened against Seller with respect
to which an unfavorable decision, ruling or finding would materially and
adversely affect the validity of the Purchased Securities or the validity or
enforceability of the Agreement or the other Program Documents or would
materially and adversely affect Seller’s ability to carry out its obligations to
Buyer hereunder.


h.No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any Governmental Authority, is
required in connection with the execution, delivery and performance by Seller of
the Agreement or any other Program Document to which such Seller is a party,
other than (i) any that have heretofore been obtained, given or made, (ii)
filings to made in connection with the Liens contemplated by the Agreement and
the other Program Documents to which such Seller is a party and (iii) any that
would not be reasonably likely to have a material adverse effect on Seller's
ability to carry out its obligations to Buyer hereunder.






--------------------------------------------------------------------------------



1.Margin Calls. With respect to the Transactions contemplated by this Annex,
Margin Notices must be made in writing (which writing may be electronically by
e-mail) directly to Seller contact listed in Schedule I to this Annex.


2.Notwithstanding anything in the Agreement or this Annex to the contrary, all
notices, demands and other communications referred to in this Annex and in
connection with any Transaction, including, without limitation, those made in
connection with a margin call or otherwise contemplated by the applicable
Confirmation, shall be in writing and sent by email, facsimile, messenger or
otherwise to the address specified in Schedule I hereto, or so sent to such
party at any other place specified in a notice of change of address hereafter
received by the other. In the case of any notice, demand or other communication
to Seller, such notice, demand or other communication must be addressed to the
attention indicated in Schedule I hereto or otherwise to the attention of a
Responsible Officer of the such Seller (or to the attention of such individual
or individuals as subsequently notified in writing by a Responsible Officer of
the such Seller).


3.Counterparts. This Annex may be executed in counterparts, each of which shall
be deemed an original and all of which together shall be considered one and the
same agreement.


4.Construction. Save for the amendments made hereby, the parties agree that the
text of the body of the Agreement is intended to conform with Master Repurchase
Agreement (September 1996 Version) promulgated by The Bond Market Association
and International Securities Market Association and shall be construed
accordingly.


5.Amendment and Restatement of Prior Annex; No Novation.


a.As of the date first written above, the terms and provisions of the Prior
Annex as amended and restated shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Annex.


b.Notwithstanding the amendment and restatement of the Prior Annex by this
Annex, any amounts owing to Buyer under the Prior Annex whether on account of
Transactions or otherwise which remain outstanding as of the date hereof, shall
constitute Obligations owing hereunder. This Annex is given in substitution for
the Prior Annex, and not as payment of the obligations of Seller thereunder, and
is in no way intended to constitute a novation of the Prior Annex.


c.Upon the effectiveness of this Annex on the date first written above, unless
the context otherwise requires, each reference to the Prior Annex in any of the
Program Documents and in each document, instrument or agreement executed and/or
delivered in connection therewith shall mean and be a reference to this Annex.
Except as expressly modified as of the date hereof, all of the other Program
Documents shall remain in full force and effect.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Annex to be executed by their
respective officers, thereunto duly authorized, as of the date first above
written.




BARCLAYS BANK PLC,
By:  /s/ Grace Park   Name: Grace Park  Title: Director




AG MIT, LLC  By: AG Mortgage Investment Trust, its sold member  By:  /s/ Raul E.
Moreno  Name: Raul E. Moreno
Title: General Counsel



